IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00250-CR

GEORGE KRISTOPHER NEVILLE,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2016-1624-C1


                            ABATEMENT ORDER


      The appellant’s brief is overdue in this appeal.

      We did not rule on Appellant’s Fifth Motion to Extend Time to File Brief on the

Merits. Each previous motion was for very brief periods of time and well justified. We

have waited to rule on the fifth motion until after the date to which an extension was

requested; which was May 28, 2019. We are now a month beyond the date to which the

extension was requested; thus, if the motion had been granted, the brief would,
nevertheless, be late. Having received no brief, we must abate the appeal.

        Accordingly, we abate this appeal to the trial court to conduct any necessary

hearings within 21 days of the date of this Order pursuant to Texas Rule of Appellate

Procedure 38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

        The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 28 days of

the date of this Order. See id.



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed July 1, 2019
[RWR]




Neville v. State                                                                   Page 2